Citation Nr: 1735165	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-44 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an abdominal disability other than service-connected duodenal ulcer, to include gastroesophageal reflux disease (GERD) and Helicobacter pylori infection.  

2.  Entitlement to service connection for abnormal glucose.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a bilateral foot disability, other than neuropathy of the left leg, associated with varicose veins of the left leg. 

5.  Entitlement to service connection for left knee and right knee degenerative joint disease (DJD). 

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for gynecomastia.

9.  Entitlement to service connection for cavernous liver hemangioma, and to service connection for a liver disability other than cavernous liver hemangioma.

10.  Entitlement to service connection for right lower extremity sciatica.

11.  Entitlement to service connection for shingles (herpes zoster).

12.  Entitlement to service connection for a sleep disability.

13.  Entitlement to an evaluation in excess of 60 percent for duodenal ulcer disability from July 8, 2013, and to an effective date prior to July 8, 2013 for that evaluation.

14.  Entitlement to an initial evaluation in excess of 10 percent for left hip strain with limited extension and to a compensable initial evaluation for left hip strain with limited flexion.  

15.  Entitlement to an initial compensable evaluation for allergic rhinitis.

16.  Entitlement to an initial compensable evaluation for postoperative scars secondary to service-connected disability of varicose veins of the left leg. 

17.  Entitlement to an effective date prior to July 8, 2013, for grants of service connection for left hip strain, allergic rhinitis, and scars secondary to varicose veins.

18.  Entitlement to an extraschedular schedular rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013, and to an extraschedular evaluation in excess of 20 percent from that date for that disability.  

19.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active Army duty from November 1975 to November 1978, and from April 1981 to February 1983, when he was discharged by reason of physical disability.  

These matters are before the Board of Veterans' Appeals (Board on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a November 2013 rating decision by the Roanoke, Virginia RO.  The Roanoke RO currently has jurisdiction.  

The Board initially Remanded the claim addressed in the September 2008 rating decision in September 2012.  That claim, and additional issues, were Remanded in March 2013.  All issues addressed on the title page of this decision were Remanded in November 2014.  The claims now on appeal are more accurately characterized as listed on the title pages of this decision.

During the pendency of the Remands, the claim for service connection for a psychiatric disability was granted, in a rating decision prepared in December 2016, and issued in January 2017.  A 70 percent evaluation was assigned for that disability.  The Veteran submitted a February 2017 notice of disagreement (NOD).  He disagreed with the initial evaluation and the effective date of the grant of service connection for the psychiatric disability.  The RO issued a statement of the case (SOC) in March 2017.  The Veteran has not responded to the March 2017 SOC, and therefore, no issue regarding a psychiatric disability is before the Board for appellate review.  

During a portion of the pendency of this appeal, the Veteran was represented by an attorney.  In February 2017, while all of the Veteran's claims were within the jurisdiction of the agency of original jurisdiction (AOJ), the attorney submitted a motion to withdraw from representing the Veteran.  This February 2017 motion, which was addressed to the Board, and copied to the Veteran, was also received by the AOJ, which added the motion to the electronic file.  See 38 C.F.R. § 14.631 (2016).  Later in February 2017, the copy of the motion to withdraw which had been received and date-stamped by the Board was also added to the electronic record.  When the AOJ certified the issues addressed in this decision to the Board for appeal in March 2017, it certified that the Veteran was not represented.  In July 2017, the Board confirmed to the attorney and to the Veteran that the attorney was no longer the Veteran's representative.  The attorney's withdrawal from representation of the Veteran is valid.  

The claims for service connection for erectile dysfunction, gynecomastia, a liver disability, and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The medical evidence establishes that Helicobacter pylori infection (H. pylori) diagnosed during this appeal is manifested by symptoms of ulcer disease, a disability for which service connection is already in effect.

2.  The medical evidence establishes that GERD was first diagnosed more than 15 years after the Veteran's service separation, and that GERD is not a result of or aggravated by service-connected ulcer disability.  

3.  Although elevated glucose levels have been shown at times during the period relevant for this appeal, no diagnosis has been assigned as a result of the laboratory findings, and no medical treatment has been recommended.

4.  Asthma was not demonstrated in service and is not shown to be due to any in-service occurrence or event.

5.  The medical evidence establishes that the Veteran does not have pes planus of either foot, and establishes that no current right foot disability has been identified.  

6.  Left foot disability, other than neuropathy, has been medically identified as os peroneum, and the medical opinion relates os peroneum of the left foot to the Veteran's service or a service-connected disability.

7.  The persuasive medical evidence established that the Veteran did not incur left knee or right knee DJD during or as a result of his service or proximate to any service-connected disability.  Arthritis was first shown years post-service.

8.  There is no medical evidence that the Veteran has right lower extremity sciatica.

9.  There is no evidence that the Veteran had shingles in service, or prior to 2002, and there is no medical evidence or lay allegation linking shingles to the Veteran's service or a service-connected disability.  

10.  There is no medical evidence that the Veteran's difficulty sleeping is a disease or injury which results in an identifiable disability separate from disabilities for which service connection is already in effect. 

11.  The assigned 60 percent evaluation for duodenal ulcer disability is the maximum schedular evaluation available, and encompasses the Veteran's subjective and objective symptoms.

12.  The medical evidence does not establish a factually-ascertainable increase in the severity of ulcer disability prior to July 8, 2013, for duodenal ulcer disability.

13.  The Veteran's left hip strain is manifested by limitation of extension, no worse than five degrees, and by flexion no worse than 110 degrees.

14.  The Veteran's allergic rhinitis is not manifested by polyps or by nasal passage obstruction.

15.  Resolving reasonable doubt in the Veteran's favor, no more than two of the postoperative scars following ligation and stripping of varicose veins in the left leg are painful. 

16.  No claim for service connection for left hip strain, allergic rhinitis, or postoperative varicose vein scars was received prior to July 8, 2013. 

17.  The Veteran's left leg varicose veins, postoperative, do not present an exceptional or unusual disability picture.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for H. pylori and GERD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 4.14 (2016).

2.  The criteria for service connection for abnormal glucose have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

3.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

4.  The criteria for service connection for bilateral pes planus or for a right foot disability have not been met, but the criteria for service connection for os peroneum, left foot, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  The criteria for service connection for a left knee or right knee DJD have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for right lower extremity sciatica, shingles, or difficulty sleeping are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for an evaluation in excess of 60 percent for duodenal ulcer disability from July 8, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2016).

8.  The criteria for assignment of a 60 percent evaluation for duodenal ulcer disability prior to July 8, 2013 are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2), (o) (2016). 

9.  The criteria for an initial evaluation in excess of 10 percent for left hip strain with limited extension or for a compensable initial evaluation for left hip strain with limited flexion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 (2016).

10.  The criteria for an initial compensable evaluation for allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

11.  The criteria for an initial compensable evaluation for scars status post ligation and stripping of varicose veins, left leg, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2016).

12.  The criteria for an effective date prior to July 8, 2013, for grants of service connection for left hip strain, allergic rhinitis, or scars secondary to varicose veins are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2), (o) (2016). 

13.  The criteria for an extraschedular schedular rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013, and to an extraschedular evaluation in excess of 20 percent from that date are not met.  38 C.F.R. § 3.321(b) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran has multiple appeals for service connection, multiple claims for increased evaluations, and seeks earlier effective dates for some awards.  Initially, when the Veteran sought an increased evaluation for varicose veins, the RO issued a March 2008 letter which advised the Veteran of the criteria for substantiating that claim, and the Veteran acknowledged receipt of the letter.  Additional notice letters were issued in May 2009 and February 2010.  In 2013, the Veteran submitted multiple additional claims.  

In April 2013, the RO issued a letter which advised the Veteran of the criteria for service connection, how to substantiate claims for increased ratings and for a total disability evaluation based on unemployability, and how effective dates are assigned.  Neither the Veteran nor his then attorney has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board.  The Board also notes that the Veteran is currently represented by an attorney.

Claims for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis present within one year following a Veteran's service discharge.  38 C.F.R. §§ 3.307, 3.309.

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic during service or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).  As explained more fully below, the Board finds that the Veteran did not manifest arthritis of any joint during service or within the one-year presumptive period following service.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310 (b).

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as diabetes and osteoarthritis are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Facts and analysis

The Veteran's service treatment records reflect that, in March 1976, he reported pain in his lower left leg, due to large varicose veins from posterior patella to left ankle.  The provider assessed that there was phlebitis in one superficial vein on the left leg.  High ligation and stripping of the left greater saphenous vein was performed in June 1976.  The Veteran reported continuing chronic lower left leg pain.  

In February 1977, he was briefly hospitalized for back strain after he fell down some stairs.  On evaluation, he had moderate paraspinous muscle spasm, lumbar.  There was no evidence of neurologic deficit.  In February 1978, he fell on the left hip.  He suffered a contusion, left hand, in April 1978.  The service separation examination conducted for purposes of the Veteran's November 1978 service discharge disclosed no diagnosis or findings of any disability other than residuals of vein stripping.  

The Veteran reenlisted for a second period of service in May 1981.  The induction examination for the second period of service disclosed pes planus, bilateral subpatellar crepitus, asymptomatic, and multiple scars related to vein stripping, left leg.  In April 1982, the Veteran complained of diarrhea, abdominal pain, and unpredictable severe sharp epigastric pain.  In May 1982, he reported continuation of stomach pain.  In June 1982, he again complained of stomach pain and left knee pain.  In addition to left knee pain, he reported lower left leg pain and numbness in the left foot for one year.  He had pain in the left hip which had started three days earlier.  

In June 1982, the bilateral knee pain increased.  Possible softening of the cartilage was noted on physical examination.  The left knee was swollen and painful.  A physical profile was issued that limited the Veteran's jogging to 100 yards a day, effective until mid-September 1982.  The Veteran developed shin splints.  He was given a profile which precluded running and limited standing to 30 minutes at a time.  

In August 1982, the Veteran complained of sinusitis.  In September 1982, he sought Emergency Department treatment for leg pain.  In October 1982, his ankle pain left him unable to stand.  On consultation, the provider opined that the Veteran had developed hyperpathy and paresthesias in the distribution of the left saphenous nerve, including left hip pain.  EMG disclosed abnormal conduction in the left saphenous nerve.  A permanent profile which required no running beyond level of tolerance and no standing for prolonged periods was recommended.  

In November 1982 and December 1982, the Veteran sought evaluation for epigastric pain.  A diagnosis of peptic ulcer disease (PUD) was assigned.  In January 1983, the Veteran was admitted for sharp abdominal pain thought to be gastroenteritis.  A January 1983 report of Medical Board Proceedings noted diagnoses of: neuralgia, left saphenous nerve, status post left saphenous vein stripping; mild chronic lymphadenitis, treated with excision and pathologically diagnosed, left inguina area; chondromalacia, bilateral; and, duodenal ulcer.  The Medical Board found the Veteran unfit for duty.  

In the separation medical history completed by the Veteran, he reported painful joints, stomach or intestinal trouble, neuritis, and trouble sleeping.  The provider who completed the separation medical history noted that the Veteran had a painful right hip, for approximately one year, and insomnia due to abdominal pain.  The Veteran separated from service in February 1983.


1.  Claim for service connection for abdominal disability 

In July 2013, the Veteran sought service connection for abdominal disability, other than duodenal ulcer disease, for which service connection was already in effect.  

In September 2013, the Veteran sought medical evaluation for complaints of abdominal pain associated with early satiety, nausea, bloating, and a recent 20-pound weight loss.  EGD conducted in November 2013 disclosed acute and chronic gastritis, Helicobacter pylori organisms (hereinafter, H. pylori), acute and chronic gastritis and reactive changes of the gastroesophageal junction with reflux esophagitis.  

The Veteran was informed, including in a November 2013 letter, that he had an "infection in the stomach" which could cause ulcers and inflammation in the stomach lining.  The Veteran was informed that medication to treat the infection would be mailed to him.  VA outpatient records show that the Veteran next sought VA treatment in April 2014, when he complained of sinus congestion.  He denied GI symptoms.  The medical evidence demonstrates that the Veteran's H. pylori infection was temporary, and has resolved.  

Because the medical evidence shows that symptoms of H. pylori, when present, overlap with the symptoms of duodenal ulcers, H. pylori infection is not a separate disability for which service connection is authorized.  The preponderance of the persuasive medical evidence is against the Veteran's claim for service connection for H. pylori disability.  The medical evidence establishes that an infection due to H. pylori was demonstrated in November 2013.  However, the medical evidence states that the symptoms of H. pylori infection, abdominal pain and nausea, among other abdominal symptoms, are also symptoms of ulcer disability.  A 60 percent evaluation is in effect for service-connected duodenal ulcer disability.  Evaluation of the same disability, such as abdominal pain, under several different diagnostic codes is called pyramiding for purposes of benefits administered by VA, and must be avoided.  38 C.F.R. § 4.14.

In this case, the Veteran has been awarded a 60 percent evaluation for duodenal ulcer disability.  That disability is evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  The Veteran is entitled to a separate grant of service connection H. pylori infection if there are distinct symptoms of H. pylori disability that are not duplicative of or overlapping with the symptomatology of the service-connected ulcer disability.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Unfortunately for the Veteran's claim, the medical evidence establishes that symptoms of an H. pylori infection are the symptoms of ulcer disability.  Service connection is in effect for ulcer disability, so the Veteran is not entitled to a separate grant of service connection for disability due to H. pylori.  Moreover, the H. pylori appears to have been an acute episode, not demonstrating a separate chronic disability.  There is no reasonable doubt.  The claim for service connection for H. pylori infection as separate from service-connected ulcer disability must be denied.

The examiner who conducted October 2013 VA examination noted that the Veteran was first diagnosed as having GERD in March 2000.  The examiner noted that GERD can cause ulcers, but the reverse is not true.  That is, ulcers do not cause GERD.  The examiner opined that, since the Veteran was being treated for ulcers, the fact that GERD was not noted in service and was not diagnosed until 2000 (more than 15 years after the Veteran's 1983 service separation) demonstrated that GERD was not incurred in service.  Since ulcers do not cause GERD, the Veteran's GERD was not caused by or secondary to the service-connected disability.  The examiner further noted that the treatments for ulcers are also treatments for GERD, so the service-connected ulcers did not aggravate or accelerate the onset of symptoms of GERD.  

The preponderance of the evidence is against a finding that GERD was incurred in or resulted from the Veteran's service or resulted from or was aggravated by service-connected ulcer disability.  The preponderance of the evidence is against the claim, and it must be denied.

The examiner who provided March 2016 opinion found no ulcer symptoms on objective examination.  The Veteran denied recurrent stomach or ulcer symptoms.  The examiner assigned a diagnosis of duodenal ulcer without current symptoms.  

June 2016 VA outpatient treatment records likewise disclose that the Veteran denied any complaints of stomach pain or upset.  This evidence is unfavorable to a claim for service connection for an abdominal disability manifested by pain, excluding GERD and ulcers, since no provider has diagnosed any additional gastrointestinal disability and the Veteran no longer manifests the abdominal pain he reported when he submitted the claim in July 2013.

The preponderance of the evidence is against a finding that the Veteran currently has an identifiable abdominal disability other than service-conducted ulcers for which service connection may be granted, since the evidence is unfavorable to a grant of service connection for H. pylori infection or GERD, and no other abdominal disability has been medically identified.  The claim for service connection for an additional abdominal disability manifested by pain must be denied. 

2.  Claim for service connection for abnormal glucose

The clinical records disclose that, in 2009, elevated glucose was identified on laboratory testing of the Veteran's blood and urine on at least one occasion.  More sophisticated testing was ordered.  No diagnosis was assigned for the elevated glucose laboratory results.  No treatment was recommended, other than continued monitoring.  Later evaluations of the Veteran's blood and urine did not disclose elevated glucose.  

Elevated glucose in the blood, in and of itself, is a laboratory finding.  Elevated glucose may occur as a symptom of certain diseases or disabilities but is not, in and of itself, a disease, injury, or disability for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are, therefore, not appropriate entities for the rating schedule).  

There is no evidence that any provider has attributed the Veteran's 2009 elevation of blood glucose to a disease or disability, and there is no evidence that the elevated glucose in 2009, in and of itself, caused the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Elevated glucose in the blood may be evidence of underlying disability or may later cause disability.  However, in this case there is no evidence of an identified disease or disability resulting from the 2009 laboratory finding, and the evidence does not demonstrate that an elevation of blood glucose has continued.  There is no reasonable doubt.  Service connection for may not be granted for the 2009 laboratory finding of elevated glucose in the blood, in the absence of a diagnosis of a disability manifested by abnormal glucose.  The criteria for service connection are not met, and the claim must be denied.  

3.  Claim for service connection for asthma

The Veteran's service treatment records disclose no complaint of a continuing breathing problem or an attack of difficulty breathing.  Post-service VA clinical records beginning in March 2000 reflect that the Veteran did not complain of difficulty breathing or seek VA treatment for asthma until November 2008.  At that time, he was provided with an albuterol inhaler and advised that he could use it every four hours for asthma attack, but that daily use should be avoided.  See Legacy Content Manager Documents, CAPRI VA outpatient clinical records, dated from 2000 to 2012, page 251 of 538 pages.  

The examiner who conducted October 2013 VA examination noted that the Veteran had allergic rhinitis prior to service, manifested by such symptoms as nasal blockage, sneezing, and itchy eyes, and in-service treatment records reflect that these symptoms were aggravated.  However, no other respiratory disorder was manifested in service.  (Service connection has been established for allergic rhinitis.)

The service treatment records are devoid of notation that the Veteran sought treatment for asthma while in service.  The January 1983 in-service hospitalization record and the January 1983 Medical Board Proceedings report, and the lengthy service treatment records include no notation regarding asthma or attacks of difficulty breathing.  Lengthy post-service clinical records dated from 2000 through October 2008 disclose that the Veteran did not report a history of asthma or seek treatment for asthma.  

The Veteran has not provided any lay statement linking his current treatment for asthma to his service.  There is no medical evidence linking the Veteran's current treatment for asthma to his service or to a service-connected disability.  In the absence of in-service evidence of asthma, and in the absence of post-service evidence until more than 25 years elapsed after the Veteran's service discharge, and in the absence of lay or medical evidence linking the current treatment of asthma to the Veteran's service, the preponderance of the evidence is against the claim.  The claim must be denied.  

4.  Claim for service connection for a bilateral foot disability

The service treatment records reflect that several providers stated that pes planus was present.  The service treatment records establish that the Veteran's left foot and ankle pain was treated as due to neuropathy secondary to injury to the left saphenous nerve during ligation and stripping of the left saphenous vein. 

The examiner who conducted October 2013 VA examination of the Veteran's feet determined that the Veteran had arches bilaterally on objective examination without evidence of flatfeet.  The examiner opined that it was less than likely that the Veteran had a current foot disability as a result of pes planus diagnosed in service.  Rather, the examiner opined that the Veteran did not have pes planus at any time.  The examiner assigned a diagnosis of os peroneum, left foot, and indicated that that diagnosis arose in 1976.  As that date was during the Veteran's service, service connection for os peroneum, left foot, is warranted.

5.  Claim for service connection for left knee and right knee DJD

The Veteran's service medical records establish that a diagnosis of bilateral chondromalacia of the knees was assigned in service.  Post-service VA clinical records dated from March 2000 through October 2007 disclose no report of right knee or left knee pain by the Veteran.  Although there is a presumption that DJD which is manifested to a compensable degree within one year following service discharge was present in service, that presumption is not applicable to this case, as the one-year presumptive period ended in 1984, many years before post-service diagnosis of a right or left knee disability.  38 U.S.C.A. § 1101.  

In November 2007, the Veteran sought medical evaluation for sudden swelling of the right knee.  He reported that he was at work and kneeling on the right knee earlier in the day.  Right knee effusion was aspirated.  These records establish that no provider assigned a diagnosis of chondromalacia of either knee during the 10-year period prior to the claim on appeal.

The examiner who conducted VA examination of the knees in October 2013 was asked whether the Veteran had a current knee disability as a result of bilateral chondromalacia diagnosed in service.  On objective examination, the examiner found no tenderness of either knee on palpation.  There was no instability or crepitus of either knee.  The examiner opined that chondromalacia is "very easily curable."  The examiner concluded that the Veteran's current right and left knee DJD was not caused by chondromalacia diagnosed prior to the Veteran's 1983 service separation.  Chondromalacia has not been demonstrated to be a continuing disability, nor is it currently shown to be present.

The medical evidence establishes that the Veteran's current right and left knee disabilities were not the result of chondromalacia treated in service.  The Veteran has not provided a lay allegation of any other link between his service, and a current right or left knee disability.  The medical evidence establishes that no chronic right or left knee disability was present prior to November 2007.  The Veteran worked for many years in employment which required him to kneel, stoop, crawl, walk, and lift heavy items.  The Veteran's work history is not consistent with a finding that he had unreported chronic right or left knee disability proximate to service. 

The laws authorizing veterans' benefits do not authorize VA to grant service connection for a disability unless that disability was incurred in or resulted from a Veteran's service or such disability is a result of a service-connected disability.  There is no medical or lay evidence which suggests that the Veteran incurred a right or left knee disability other than chondromalacia during or as result of his service.  The medical evidence establishes that it is less than likely that a current right or left knee disability is related to the chondromalacia noted in service.  The Veteran has not identified any other potential link between his service and a current right or left knee disability.  

The medical evidence is unfavorable to the claim.  There is no reasonable doubt.  The claim must be denied.

6.  Claim for service connection for right lower extremity sciatica

VA outpatient clinical records dated from March 2000 through 2012 disclose that no provider assigned a diagnosis of right lower extremity sciatica.  January 2013 VA outpatient notes reflect that the Veteran reported left-sided back and leg pain and sciatica.

The Veteran was afforded VA examination of the peripheral nerves in October 2013.  The examiner found no evidence of any nerve abnormality in the right lower extremity.  Evaluation of strength of the right knee in flexion and extension was normal.  There was no muscle atrophy, loss of sensation on objective testing, or other finding consistent with nerve disability in the right lower extremity.  The examiner found that no objective abnormality of any function controlled by the sciatic nerve.  There was no objective evidence of incomplete paralysis of any nerve in the right leg.  

VA outpatient clinical records since October 2013 are devoid of notation that the Veteran has reported any symptom of nerve abnormality in the right lower extremity or that any provider has assigned a diagnosis of or treated sciatica in the right leg.  Without a currently-identifiable or diagnosed nerve disability in the right leg, the Veteran's claim of entitlement to service connection for right lower extremity sciatica cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.

7.  Claim for service connection for shingles

The Veteran seeks service connection for shingles, also known as Herpes zoster.  For purposes of information, the Board notes that Herpes zoster is an acute, infectious disease which may be manifested by painful lesions on the skin, thought to be caused by activation of latent herpesvirus in individuals who have become partially immune after an attack of chickenpox.  Dorland's Illustrated Medical Dictionary 863 (31st ed. 2007).   

The Veteran's service treatment records do not show that he was treated for any skin disease of an infectious type or that any herpes virus infection was noted.  In October 2002, a VA provider noted that the Veteran's complaints of abdominal pain were in the region of the T-11 dermatome.  There was dysthesia but no rash.  The provider suspected that the Veteran had shingles.  That diagnosis was added to the list of diagnoses in the Veteran's past medical history.  

VA records reflect that a diagnosis of shingles continues to appear in the Veteran's past medical history list.  However, no provider has assigned a diagnosis of active shingles or any active herpes infection during the pendency of this appeal.  There is no evidence that shingles has been suspected or medically treated during the pendency of this appeal.  In the absence of any objective, identifiable symptoms of shingles or residuals of shingles during the pendency of this appeal, the Veteran's claim of entitlement to service connection for shingles cannot substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.


8.  Claim for service connection for a sleep disability

VA outpatient clinical records dated from 2002 to the present reflect that the Veteran has consistently reported difficulty sleeping, and experiences disturbance of his sleep.  He has reported at various times that abdominal pain wakes him up.  He has reported that joint pain, pain in the left leg, or other symptoms awaken him at night.  Those reports are credible. 

The Veteran was screened for sleep apnea, but no diagnosis of sleep apnea or other medically-identifiable disability has been assigned.  No provider has assigned a specific medical diagnosis for the Veteran's difficulty sleeping.  

Wakefulness, difficulty going to sleep, or difficulty staying asleep, and similar symptoms sometimes referred to as "insomnia," may be a symptom of an underlying disease or injury.  Dorland's Illustrated Medical Dictionary 957 (31st ed. 2007).  If the Veteran's difficulty sleeping is due to an underlying disease or injury for which he has been granted service connection, his insomnia symptoms may be evaluated in determining the appropriate evaluations for the service-connected disabilities, but VA regulations prohibit evaluating the same symptom under more than one diagnostic code.  38 C.F.R. § 4.14 (compensation for the same symptom under multiple rating criteria is considered "pyramiding")  

Some VA and non-VA providers have described the Veteran's sleep disturbances as a symptom of his service-connected psychiatric disability.  The Veteran himself has as noted, attributed his difficulty sleeping to such disabilities as ulcer disease or neuropathy of the left leg, disabilities for which service connection has already been awarded.  As a lay person, the Veteran is competent to state that he has difficulty sleeping.  However, as a lay person, the Veteran's contention that his insomnia is a disability that is separate from all other diagnosed disorders is not a persuasive medical opinion.  In the absence of medical diagnosis of a specific sleep disorder for which service connection may be granted, the Veteran's abnormal wakefulness is not a disease or injury which meets the statutory criteria for service connection.  


Claims for increased ratings and earlier effective dates

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Facts and analysis

1.  Claim for increased evaluation for duodenal ulcer disability 

Historically, the Veteran's ulcer disability is evaluated under A 60 percent rating is the maximum schedular rating provided under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  A 10 percent rating is warranted for mild ulcer disability with recurring symptoms once or twice yearly.  A 20 percent evaluation is warranted for moderate ulcer disability, with recurring episodes of severe symptoms two or three times a year or with continuous moderate manifestations.  A 40 percent evaluation is warranted for moderately severe ulcer disability, with some impairment of health manifested by anemia, and weight loss or recurrent incapacitating episodes, averaging 10 or more days, at least four or more times a year.  A 60 percent rating is assignable for severe pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena with manifestations of anemia, and weight loss, productive of definite impairment of health.

a).  Claim for evaluation in excess of 60 percent from July 8, 2013

In July 8, 2013, VA received a claim from the Veteran seeking an increased evaluation for service-connected ulcers.  

VA examination conducted in October 2013 disclosed that the Veteran had persistently recurrent epigastric distress, heartburn, sleep disturbances, weight loss, recurrent nausea and vomiting, and abdominal pain only partially relieved by standard ulcer therapy.  April 2013, laboratory examination of the Veteran's blood disclosed hemoglobin of 14.4 and hematocrit of 42.1, within the stated normal reference range.

Based on the October 2013 examination, a 60 percent disability evaluation was assigned.  The VA outpatient clinical records since the October 2013 VA examination disclose that the Veteran underwent gastroenterology evaluation, which disclosed H. pylori infection.  Medication was prescribed to resolve that infection.  The Veteran did not appear for his scheduled February 2014 gastroenterology clinic follow-up.  In April 2014, he sought treatment for cough, congestion, and left ear pain.  In May 2014, the Veteran had gained 5 pounds and his abdomen was not tender.  In March 2016, the Veteran denied nausea, vomiting, and abdominal pain.  

The examiner who conducted March 2016 VA examination described the Veteran's service-connected duodenal ulcer as asymptomatic.  The Veteran's weight was 175 pounds.

This evidence demonstrates that the severity of the Veteran's duodenal ulcer disability has not increased since the October 2013 VA examination.  The evidence demonstrates that the Veteran's symptoms are encompassed within the rating criteria.  The evidence that the Veteran did not seek VA treatment for ulcer disability after his November 2013 evaluation is unfavorable to a finding that he has current ulcer disability symptoms that are not described by the current 60 percent evaluation.

The preponderance of the evidence establishes that the Veteran's ulcer disability symptoms are encompassed within the criteria for the current 60 percent disability evaluation.  An evaluation in excess of 60 percent would require extraschedular consideration.  The Board finds no evidence that the Veteran meets any criterion for referral for extra schedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The claim for an evaluation in excess of 60 percent for ulcer disability must be denied. 


b).  Claim for effective date prior to July 8, 2013 for increased evaluation

As noted above, VA received a claim from the Veteran on July 8, 2013 seeking an increased evaluation for service-connected ulcers.  In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o). 

However, 38 C.F.R. § 3.400(o)(2) provides that the effective date of an increase in an evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date of the increase will be the date of receipt of claim.

When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, the Veteran sought VA care several times during the year prior to his July 2013 claim.  In January 2013, he sought evaluation for left elbow pain.  At that time, he denied symptoms of nausea or vomiting.  In April 2013, the Veteran reported increased abdominal pain for the past two weeks.  He was scheduled for evaluation in the Gastroenterology Clinic in early July 2013, but he did not report for the appointment.  After he submitted the July 2013 claim for an increased evaluation for ulcer disability, he requested that he be rescheduled for gastroenterology evaluation.  At that clinical evaluation, in September 2013, the increase in symptoms the Veteran reported in his July 2013 claim was confirmed.  

The records prior to the July 2013 claim include the April 2013 treatment visit in which he reported increased abdominal pain.  However, the evaluation on that date discloses no objective findings of increased ulcer disability, and the Veteran failed to report for examination at which the level of ulcer disability was to be factually ascertained prior to his July 2013 claim.  As the increased ulcer disability was not factually ascertainable prior to the July 2013 claim for an increase, the criteria for an effective date prior to July 8, 2013 for the increase to a 60 percent evaluation for ulcer disability are not met.  

2.  Claim for increased initial evaluations for left hip strain  

The Veteran has been awarded a 10 percent evaluation for left hip strain with limited extension under 38 C.F.R. § 4.71a, DC 5251.  A noncompensable evaluation is also in effect for left hip strain with limited flexion under DC 5252.  Limitation of extension of the thigh to 5 degrees warrants a 10 percent evaluation.  Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation.

The examiner who conducted October 2013 evaluation of the range of motion of the Veteran's hips reported that the Veteran had left hip flexion to 110 degrees, and that left hip extension was limited by more than 5 degrees.  These findings warrant a compensable evaluation for limitation of extension, and a noncompensable evaluation for limitation of flexion.

The Veteran underwent examination for purposes of disability benefits administered by the Social Security administration (SSA) in March 2014.  The examiner who conducted that evaluation described the Veteran's range of motion of the thigh as normal.

Objective examination in late March 2016 discloses that the Veteran denied left hip pain.  Left hip strength on motion was described as 5/5.  Evaluation of motion disclosed no limitation of motion in any plane measured, including flexion and extension.  No change in the range of motion was noted after three repetitions of each movement.  The examiner stated that no additional factor of left hip disability was observed.  The Veteran reported no recent medical treatment for left hip disability.  

In short, current examination of the left hip fails to disclose any limitation of extension or flexion.  The Board does not disagree with the assignment of a 10 percent evaluation for limitation of extension, since such limitation was noted on at one examination.  However, the evidence demonstrates that the Veteran does not meet any criterion for an evaluation in excess of 10 percent for this disability.  

The Board has considered whether a compensable evaluation for limitation of left hip flexion may be granted under any other provision.  Because the service-connected disability is limited to left hip strain, the provisions of 38 C.F.R. § 4.71a, DC 5003, are not applicable to warrant a compensable evaluation for limitation of left hip flexion. 

There is no reasonable doubt which may be resolved in the Veteran's favor.  The preponderance of the evidence is unfavorable to a higher evaluation, and the claim must be denied.  

3.  Claim for compensable initial evaluation for allergic rhinitis

VA examination conducted in October 2013 disclosed that the Veteran's rhinitis did not result in complete obstruction of either nasal passage or greater than 50 percent obstruction of the two nasal passages.  There were no polyps.  The examiner stated that the Veteran did not have laryngitis or any other objective signs or symptoms of rhinitis.  

The Veteran's allergic rhinitis is evaluated under 38 C.F.R. § 4.97, DC 6522.  The criteria for evaluating disability due to rhinitis authorize a 30 percent evaluation where there is rhinitis with polyps.  If there are no polyps, then a 10 percent evaluation is warranted if there is obstruction of greater than 50 percent of the nasal passages on both sides, or if there is complete obstruction of the nasal passages on one side.  

In this case, no provider has identified polyps in the Veteran's nasal passages.  No examiner has identified complete obstruction of one nasal passage or 50 percent obstruction of both sides of the nasal passages.  The preponderance of the evidence is against a compensable evaluation.  There is no reasonable doubt.  The claim must be denied.

4.  Claim for a compensable initial evaluation for postoperative scars, varicose veins, left leg 

A 10 percent evaluation is warranted with objective evidence showing deep scars or scars that cause limited motion with an area or areas exceeding 6 square inches; scars that are superficial and do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater; unstable, superficial scar where there is frequent loss of covering of skin over the scar; superficial scar that is painful on examination; or, scars that are disabling because of limitation of function of the affected part.  A 10 percent evaluation is also warranted for a scar that is unstable or painful.  A 20 percent evaluation is warranted if there are three or four scars that are unstable or painful. 

At a March 2008 VA examination, the Veteran reported a painful area on the left calf, and the examiner described an area of the left calf as painful to the touch.  The examiner noted a superficial stasis ulcer and an area of stasis pigmentation. 

The examiner who conducted a July 2012 VA examination stated that no varicose veins were present on the left leg, following the vein stripping, but there were well-healed scars at the knee and midcalf.  The examiner described three scars, and stated that no scar was painful.  

The VA examiner who conducted an October 2013 examination of the varicose vein removal scars on the left lower extremity stated that the Veteran had a scar on the groin and 10 linear scars each 0.3 cm by 0.25 cm in length.  The examiner stated that none of the scars were painful on objective examination.  

The examiner who conducted March 2016 VA examination described 10 linear scars, each about 3 cm by 2 cm.  The Veteran reported that two of the scars were painful, one behind the knee, one to the left of the shin.  No scar was unstable.  No other disability due to any scar on the left lower leg was noted.  

On VA examination conducted in April 2016, the examiner described scars on the Veteran's lower left extremity due to vein stripping as including 10 linear scars each 3 cm x 0.2 cm in size.  The Veteran stated that there were two painful scars, one behind the knee and one at the left of the shin.  None of those scars were unstable.  Although the examiner clearly noted the Veteran's contention that two of the 10 scars were painful, the description of the location of those scars is somewhat unclear.  There is apparently either a formatting error or a typographical error in the report.  At the top of page 4 of the examination report, as part of a question asking the examiner to specify the location of the scars and number them, the notation reads "scar 1 is located," but the remainder of the description of the location of scar 1 is missing.  A few lines later, the examiner states, "there are additional linear scars to the lower extremity which can be described as," but the remainder of that sentence is missing.  No other description of the scars is provided.

Although several examiners have attempted to describe the Veteran's postoperative varicose veins scars, those descriptions are inconsistent.  The examiners reports of the number and locations of the scars vary.  Some examiners stated that none of the varicose vein scars were painful on objective examination.  One examiner stated that one scar was painful, one examiner stated that two scars were painful.  One examiner stated that there were three scars, one examiner stated that there were 10 scars.  Two examiners stated that the Veteran's left calf was tender, but did not state whether the tenderness was associated with a scar.  

The Veteran himself reported that two of the varicose vein stripping scars were painful.  The Veteran is competent to report whether a scar is painful.  Resolving reasonable doubt in the Veteran's favor, he has one or two painful postoperative scars residuals to ligation and stripping of varicose veins in the left leg.  An initial 10 percent evaluation, but no higher, is warranted.  

5.  Claim for an effective date prior to July 8, 2013, for grants of service connection for left hip strain, allergic rhinitis, and postoperative varicose vein scars 

VA received a claim from the Veteran on July 8, 2013 seeking service connection for disabilities, including left hip strain, allergic rhinitis, and postoperative varicose vein removal scars.  In general, the effective date of an award based on a an original claim for service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for service connection.  38 U.S.C.A. § 5110(a).  The only exception to this rule for assigning an effective date for an original service connection claim pertains to an original service connection claim, received within one year following the Veteran's service separation.  That exception is not applicable in this case. 

The Veteran is entitled to these grants of service connection prior to July 8, 2013, if he can establish that he submitted the claims before that date.  The Veteran has not identified any communication prior to July 8, 2013, that raises a claim for service connection for one of these disabilities.  In the absence of such a communication, the preponderance of the evidence is against an effective date prior to July 8, 2013, for any of these claims for service connection.  There is no reasonable doubt.  The claims must be denied. 

6.  Claim for extraschedular evaluation for left leg varicose veins 

In its 2014 decision, the Board denied entitlement to a schedular rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013, and denied entitlement to a schedular rating in excess of 20 percent from that date.  The Veteran's argument that an increased evaluation was warranted on an extraschedular basis was Remanded.

The examiner who conducted an October 2013 VA examination, reported that the Veteran had aching and fatigue in the left leg after prolonged standing or walking and noted that the symptoms were relieved by elevation, although there was some persistent edema that was incompletely relieved by elevation of the extremity. The Veteran reported constant pain, including at rest.  The examiner noted the Veteran's contention that bending to lift and clean hardwood floors.  As part of the Veteran's employment was more difficult due to the varicose veins.  The Veteran also reported, difficulty sitting for long periods or standing for long periods.

In very late December 2016, the RO prepared a memorandum for the Directior, Compensation Service, regarding the Veteran's request for extraschedular consideration under 38 C.F.R. § 3.321(b).  See December 2016 VA Memorandum, "Request for Extra-Schedular Consideration in accordance with 38 CFR 3.321(b)(1)."  The RO recommended that the request for extraschedular evaluation be disapproved, for both periods at issue.  In March 2017, the RO received the response from the Director, who concurred that the Veteran's symptoms were encompassed within the criteria for a schedular evaluation.  The Director concluded that the Veteran did not present and exceptional or unusual disability picture for disability due to varicose veins.  The Director determined that extraschedular evaluation for varicose veins was not warranted.  

The Veteran's primary argument is was that he was unable to work as a result of the service-connected varicose veins, so the assigned 10 percent and 20 percent evaluations were inadequate for the severity of disability resulting from the varicose veins.  The Board notes that the Veteran has been granted service connection for a depressive disorder associated with or secondary to service-connected varicose veins.  That disability is evaluated as 70 percent disabling.  The Veteran has also been granted a 10 percent evaluation under DC 8520 for neuropathy of the left leg associated with the left leg varicose veins, and for left hip strain with limited flexion and extension, evaluated as 10 percent disabling.    

The Board agrees that the total impact of the Veteran's varicose veins on his employability is in excess of the 10 percent evaluation assigned prior to October 17, 2013, and the 20 percent evaluation assigned from that date.  With consideration of the evaluations assigned for the additional disabilities for which service connection has been granted as secondary to the service-connected varicose veins, the Veteran's total combined evaluation resulting from varicose veins is 80 percent or more, as combined under 38 C.F.R. § 4.25, from July 8, 2013.  This combined disability rating is entirely consistent with the Director's decision that an Extraschedular evaluation for symptoms of varicose veins is not warranted.  

The Veteran did not seek service connection for disabilities secondary to varicose veins until July 2013.  The fact that disabilities associated with varicose veins may have been present before the Veteran sought service connection for disabilities secondary to varicose veins is not a factual basis which warrants an extraschedular evaluation for varicose veins.  The symptoms of varicose veins during the period at issue were encompassed within the rating criteria.  

The fact that other disabilities may have been present for which the Veteran had not yet sought service connection does not warrant a finding that the symptoms of varicose veins resulted in an exceptional disability picture.  No exceptional symptoms of varicose veins have been identified by the Veteran or by the medical evidence.  The appeal for an extraschedular evaluation for varicose veins in excess of 10 percent prior to October 17, 2013, or in excess of 20 percent since October 17, 2013, is denied.  


ORDER

The claim for service connection for an abdominal disability other than service-connected duodenal ulcer disability, to include H. pylori infection and GERD, is denied.  

The claim for service connection for abnormal glucose is denied. 

The claim for service connection for asthma is denied. 

The claim for service connection for bilateral pes planus, and a right foot disability is denied.

The claim for service connection for left foot os peroneum disability is granted.  The appeal is allowed to this extent.
 
The claim for service connection for left knee or right knee DJD is denied. 

The claims for service connection for right lower extremity sciatica, shingles, and difficulty sleeping are denied.  

The claim for an evaluation in excess of 60 percent for duodenal ulcer disability from July 8, 2013, is denied. 

The claim for an effective date prior to July 8, 2013, for assignment of an increased evaluation to 60 percent for duodenal ulcer disability is denied.  

The claims for an initial evaluation in excess of 10 percent for left hip strain with limited extension and for a compensable initial evaluation for left hip strain with limited flexion are denied.

The claim for an initial compensable evaluation for allergic rhinitis is denied.

A compensable, 10 percent initial evaluation for scars as secondary to service-connected varicose veins of the left leg, status postoperative, but no higher evaluation, is granted; the appeal is granted to this extent only.

The claims for an effective date prior to July 8, 2013, for grants of service connection for left hip strain, allergic rhinitis, or scars secondary to varicose veins are denied.

The claim for an extraschedular schedular rating in excess of 10 percent for left leg varicose veins prior to October 17, 2013, and for an extraschedular evaluation in excess of 20 percent from that date are denied.


REMAND

Several claims require further development.  The examiner who opined that the Veteran's right hip disability was not related to the Veteran's service did not discuss the significance of a notation on the Veteran's final separation medical history that he had been experiencing right hip disability for more than a year.  Without discussion of this evidence, which is possibly favorable to the Veteran's claim, the opinion is not adequate.   

The RO concluded that, since erectile dysfunction was not shown in service and was not diagnosed until many years after the Veteran's service, medical opinion as to the etiology of erectile dysfunction was not required.  However, the clinical evidence clearly states that the Veteran's current erectile dysfunction is secondary to a medical condition.  However, the clinical evidence is unclear as to what medical condition or conditions are etiologically related to the onset of erectile dysfunction.  Further medical development to determine whether it is likely or less than likely that the Veteran's erectile dysfunction is due to a service-connected disability is required.  

The clinical records which discuss diagnosis of the Veteran's gynecomastia, and excision of a small lump on the left breast, reflect that the providers suspected that a medication or medications caused the gynecomastia.  In particular, a suspicion that the Veteran's gynecomastia could be due to Tagamet was noted.  Tagamet is the trademark name for a preparation of cimetidine.  Dorland's Illustrated Medical Dictionary 368, 1892 (31st ed. 2007).  Cimetidine is a histamine antagonist which inhibits gastric acid secretion and can be used to treat ulcers.  The medical evidence does not reflect that the cause of the Veteran's gynecomastia has been identified.  Moreover, the most recent VA examination reports and outpatient records do not clearly indicate whether gynecomastia is or is not present.  However, further development of the medical evidence is required until medications used to treat the Veteran's service-connected disabilities have been excluded as a possible cause of gynecomastia.  

Similarly, the record reflects that the Veteran has an abnormality of the liver, possibly a cavernous liver hemangioma.  The clinical records suggest a possibility that medications used to treat the Veteran's service-connected disabilities may be etiologically related to a current liver disability.  Further medical development is required.  

The Veteran's claim for TDIU should be deferred until development of the claims remaining on appeal has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from December 2016 to the present and associate those records with the electronic record.  

2.  The Veteran should be afforded an opportunity to identify any private treatment records or non-clinical records of any type, or identify any relevant VA records that are not yet associated with the electronic record, which might substantiate a claim remaining on appeal. 

3.  Request medical opinion(s), based on the record, to address the following questions.  Provide the reviewer(s) a list of each of the Veteran's service-connected disabilities.  If a reviewer determines that a question cannot be answered without conducting physical examination of the Veteran, the Veteran should be afforded the necessary examination (s).
	a).  Is it at least as likely as not (a 50 percent, or greater probability) that the Veteran has a current right hip disability that was incurred in service or as a result of service or is due to or aggravated by a service-connected disability?  Please discuss the significance of the notation in the Veteran's 1983 medical history, for purposes of separation indicating that the Veteran had been experiencing right hip pain.
	b).  Is it at least as likely as not (a 50 percent, or greater probability) that the Veteran's current erectile dysfunction resulted from or is aggravated by service-connected disability or medication used to treat service-connected disability?  If so, please identify the disability or medication.
	c).  Is it at least as likely as not (a 50 percent, or greater probability) that the Veteran's gynecomastia diagnosed in 2002, or any residual thereof, resulted from or is aggravated by a service-connected disability or medication used to treat service-connected disability?  If so, please identify the disability or medication.
	d).  Does the Veteran have a currently-diagnosed liver disability?  If so, please identify disability.  If a diagnosed liver disability is present, is it at least as likely as not (a 50 percent, or greater probability) that the current liver disability is etiologically related to or aggravated by a service-connected disability or medications used to treat service-connected disability?  If so, please identify the disability or medication.

4.  Then, readjudicate each claim remaining on appeal, to include the claim for TDIU, after conducting any necessary development.  If any claim remains denied, provide the Veteran, and his representative, if he obtains one, with a SSOC and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


